



 
Exhibit 10.3




INDEMNIFICATION AGREEMENT (“Agreement”)
between
FEDERAL NATIONAL MORTGAGE ASSOCIATION (“Fannie Mae”),
and ________ (“Indemnitee”)
WHEREAS, the inability to attract and retain qualified persons as directors and
officers is detrimental to the best interests of Fannie Mae’s stockholders and
Fannie Mae should act to assure such persons that there will be adequate
certainty of protection through insurance and indemnification against risks of
claims and actions against them arising out of their service to and activities
on behalf of Fannie Mae; and
WHEREAS, Fannie Mae has adopted provisions in its Bylaws providing for
indemnification of its directors and officers to the fullest extent permitted by
applicable law, and Fannie Mae wishes to clarify and enhance the rights and
obligations of Fannie Mae and Indemnitee with respect to indemnification; and
WHEREAS, Fannie Mae has elected to follow the corporate governance practices and
procedures of the Delaware General Corporation Law, as the same may be amended
from time to time; and
WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
Fannie Mae and in any other capacity with respect to Fannie Mae, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to Fannie Mae, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by Fannie
Mae and they will receive the maximum protection against such risks and
liabilities as may be afforded by law; and
WHEREAS, Fannie Mae desires to have Indemnitee continue to serve as a director
or officer of Fannie Mae and in such other capacity with respect to Fannie Mae
as Fannie Mae may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to Fannie Mae; and Indemnitee desires to continue so to serve
Fannie Mae, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter;
WHEREAS, the Federal Housing Finance Agency (“FHFA”) was appointed conservator
of Fannie Mae on September 6, 2008;
Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of Fannie Mae, the parties hereto agree as follows:




1

--------------------------------------------------------------------------------







1.    Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
director or officer of Fannie Mae faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.
2.    Indemnification. Fannie Mae shall indemnify Indemnitee to the fullest
extent permitted by the Delaware General Corporation Law in effect on the date
hereof or as such law may from time to time be amended (but, in the case of any
such amendment, only to the extent that such amendment permits Fannie Mae to
provide broader indemnification rights than said law permitted Fannie Mae to
provide prior to such amendment). Without diminishing the scope of the
indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:
(a)    to the extent expressly prohibited by Delaware law;
(b)    for which payment is actually made to Indemnitee or for Indemnitee’s
benefit under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, by-law or agreement of Fannie Mae or any other
company or organization on whose board Indemnitee serves at the request of
Fannie Mae, except in respect of any indemnity exceeding the payment under such
insurance, clause, by-law or agreement;
(c)    in connection with an action, suit or proceeding, or part thereof
(including claims and counterclaims) initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of Fannie Mae or, if there is no
functioning Board of Directors, authorized by the CEO pursuant to a written
opinion provided by Independent Counsel (defined below);
(d)    with respect to any action, suit or proceeding brought by or on behalf of
Fannie Mae against Indemnitee that is authorized by the Board of Directors of
Fannie Mae or, if there is no functioning Board of Directors, authorized by the
CEO pursuant to a written opinion provided by Independent Counsel (defined
below) except as provided in Sections 4, 5 and 6 below.
3.    Action or Proceedings Other than an Action by or in the Right of Fannie
Mae. Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the name of Fannie Mae) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of Fannie Mae, or is or was serving at the
request of Fannie Mae as a director, officer, employee or agent or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture or trust); or by reason of anything done or not done
by Indemnitee in any such capacity. Pursuant to this Section, Indemnitee shall
be indemnified against all costs, judgments, penalties, fines, liabilities,
amounts paid in settlement by or on behalf of Indemnitee, and Expenses (defined
below) actually and reasonably incurred by Indemnitee in connection with such
Proceeding, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of Fannie Mae, and with
respect to any criminal Proceeding, had no reasonable cause to believe his or
her conduct was unlawful.




2

--------------------------------------------------------------------------------







4.    Indemnity in Proceedings by or in the Name of Fannie Mae. Except as
limited by Section 2 above, Indemnitee shall be entitled to the indemnification
rights provided in this Section if Indemnitee was or is a party or is threatened
to be made a party to any Proceeding brought by or in the name of Fannie Mae to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee or agent or fiduciary of Fannie Mae, or by reason
of anything done or not done by Indemnitee in any such capacity. Pursuant to
this Section, Indemnitee shall be indemnified against all costs, judgments,
penalties, fines, liabilities, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of Fannie Mae; provided, however, that no such indemnification shall
be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to Fannie Mae, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.
5.    Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Section 2(d), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any action, suit or proceeding (including an action, suit or
proceeding brought by or on behalf of Fannie Mae) or in defense of any claim,
issue or matter therein, including, without limitation, the dismissal of any
action without prejudice, or if it is ultimately determined that Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
therewith.
6.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Fannie Mae for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses actually and
reasonably incurred in connection with any action, suit or proceeding (including
an action, suit or proceeding brought by or on behalf of Fannie Mae), but not,
however, for all of the total amount thereof, Fannie Mae shall nevertheless
indemnify Indemnitee for the portion of such costs, judgments, penalties, fines,
liabilities and Expenses actually and reasonably incurred to which Indemnitee is
entitled.
7.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director or officer of Fannie Mae, in
any threatened, pending or completed legal, administrative, investigative or
other proceeding or matter to which Indemnitee neither is, nor is threatened to
be made, a party.
8.    Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5,  6 or  7 the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board of Directors of Fannie Mae by a majority vote of Disinterested Directors
(defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority


3

--------------------------------------------------------------------------------





vote of such directors, whether or not such majority constitutes a quorum; (c)
if there are no Disinterested Directors, or if the Disinterested Directors so
direct, by Independent Counsel (defined below) in a written opinion to the Board
of Directors, a copy of which shall be delivered to Indemnitee; or (d) if there
is no functioning Board of Directors, by Independent Counsel (defined below)
pursuant to a written opinion provided to the CEO or, if it is the CEO that is
seeking indemnification, to the Chief Compliance Officer. Such Independent
Counsel shall be selected by the Board of Directors or, if there is no
functioning Board of Directors, by the CEO or, if it is the CEO that is seeking
indemnification, by the Chief Compliance Officer, and approved by Indemnitee.
Upon failure of the Board, CEO, or Chief Compliance Officer, as applicable, so
to select such Independent Counsel, or upon failure of Indemnitee so to approve,
such Independent Counsel shall be selected upon application to a court of
competent jurisdiction. Such determination of entitlement to indemnification
shall be made not later than 30 calendar days after receipt by Fannie Mae of a
written request for indemnification. Such request shall include documentation or
information which is necessary for such determination and which is reasonably
available to Indemnitee. Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of Fannie Mae’s By-laws or any directors’ and officers’
liability insurance, shall be borne by Fannie Mae. Fannie Mae hereby indemnifies
Indemnitee for any such Expense and agrees to hold Indemnitee harmless therefrom
irrespective of the outcome of the determination of Indemnitee’s entitlement to
indemnification. If the person making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues or matters at issue at the time
of the determination.
9.    Presumptions and Effect of Certain Proceedings. The Secretary of Fannie
Mae shall, promptly upon receipt of Indemnitee’s request for indemnification,
advise in writing the Board of Directors or such other person or persons
empowered to make the determination as provided in Section 8 that Indemnitee has
made such request for indemnification. The Secretary of Fannie Mae shall also
promptly notify the Conservator that such a request has been made. Upon making
such request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and Fannie Mae shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by Fannie Mae of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
Fannie Mae, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.
10.    Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Pay Expenses. In the event that a determination is made that Indemnitee is not
entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment from Fannie Mae. Alternatively,
Indemnitee at Indemnitee’s option may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within sixty days following the
filing of the demand for


4

--------------------------------------------------------------------------------





arbitration. Fannie Mae shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. The determination in
any such judicial proceeding or arbitration shall be made de novo and Indemnitee
shall not be prejudiced by reason of a determination (if so made) pursuant to
Sections 8 or 9 that Indemnitee is not entitled to indemnification. If a
determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, Fannie Mae shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. Fannie Mae further
agrees to stipulate in any such court or before any such arbitrator that Fannie
Mae is bound by all the provisions of this Agreement and is precluded from
making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, Fannie Mae shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).
11.    Other Rights to Indemnification. Indemnification and payment of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
By-laws or other organizational documents of Fannie Mae, vote of stockholders or
Disinterested Directors, provision of law, agreement or otherwise.
12.    Expenses to Enforce Agreement. In the event that Indemnitee is subject to
or intervenes in any Proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from Fannie Mae and shall be indemnified by
Fannie Mae against any actual Expenses incurred by Indemnitee.
13.    Effective Date and Continuation of Indemnity. This Agreement shall be
retroactive to and effective as of _________. All agreements and obligations of
Fannie Mae contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of Fannie Mae or is serving at the request
of Fannie Mae as a director, officer, employee or agent or fiduciary of any
other entity (including, but not limited to, another corporation, partnership,
joint venture or trust) of Fannie Mae and shall continue thereafter with respect
to any possible claims based on the fact that Indemnitee was a director,
officer, employee or agent of Fannie Mae or was serving at the request of Fannie
Mae as a director, officer, employee or agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture
or trust). This Agreement shall be binding upon all successors and assigns of
Fannie Mae (including any transferee of all or substantially all of its assets
and any successor by merger or operation of law) and shall inure to the benefit
of the heirs, personal representatives and estate of Indemnitee.
14.    Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of any Proceeding, Indemnitee will, if a claim in respect thereof is
to be made against Fannie Mae under this Agreement, notify Fannie Mae in writing
of the commencement thereof; but the omission so to notify Fannie Mae will not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies Fannie Mae:
(a)    Fannie Mae shall be entitled to participate therein at its own expense;
and
(b)    Except as otherwise provided in this Section 14(b), to the extent that it
may wish, Fannie Mae, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the


5

--------------------------------------------------------------------------------





defense thereof, with counsel satisfactory to Indemnitee. After notice from
Fannie Mae to Indemnitee of its election so to assume the defense thereof,
Fannie Mae shall not be liable to Indemnitee under this Agreement for any
expenses of counsel subsequently incurred by Indemnitee in connection with the
defense thereof except as otherwise provided below. Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from Fannie Mae of its assumption
of the defense thereof shall be at the expense of Indemnitee unless (i) the
employment of counsel by Indemnitee has been authorized by Fannie Mae,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between Fannie Mae and Indemnitee in the conduct of the defense of such
action or (iii) Fannie Mae shall not within 60 calendar days of receipt of
notice from Indemnitee in fact have employed counsel to assume the defense of
the action, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be at the expense of Fannie Mae. Fannie Mae shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of Fannie Mae or as
to which Indemnitee shall have made the conclusion provided for in (ii) above;
and
(c)    If Fannie Mae has assumed the defense of a Proceeding, Fannie Mae shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without Fannie Mae’s written consent.
Fannie Mae shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee’s written consent. Neither Fannie Mae nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.
15.    Advancement of Expenses. All Expenses incurred by Indemnitee in advance
of the final disposition of any Proceeding shall be paid by Fannie Mae at the
request of Indemnitee, each such payment to be made within twenty calendar days
after the receipt by Fannie Mae of a statement or statements from Indemnitee
requesting such payment or payments from time to time. Indemnitee’s entitlement
to such Expenses shall include those incurred in connection with any Proceeding
by Indemnitee seeking a judgment in court or an adjudication or award in
arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall reasonably evidence the expenses
and costs incurred by Indemnitee in connection therewith and shall include or be
accompanied by an undertaking, in substantially the form attached as Exhibit 2,
by or on behalf of Indemnitee to reimburse such amount if it is finally
determined, after all appeals by a court of competent jurisdiction that
Indemnitee is not entitled to be indemnified against such Expenses by Fannie Mae
as provided by this Agreement or otherwise. Indemnitee’s undertaking to
reimburse any such amounts is not required to be secured.
16.    Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that Fannie Mae
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between Fannie Mae and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.


6

--------------------------------------------------------------------------------





17.    Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
18.    Definitions. For purposes of this Agreement:
(a)    “Disinterested Director” means an individual director of Fannie Mae who
is (i) not or was not a party to the Proceeding in respect of which
indemnification is being sought by Indemnitee and (ii) during a period of
conservatorship, was a director of Fannie Mae as of the effective date of the
FHFA’s delegation of authority to the Board of Directors of Fannie Mae pursuant
to the FHFA’s Order dated November 24, 2008, or was elected or approved by a
majority of such directors in accordance with such Order.
(b)    “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee.
(c)    “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) Fannie Mae or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either Fannie Mae or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
(d)    “Proceeding” includes any threatened, pending or completed investigation
(other than internal investigations of the conduct of Fannie Mae employees),
action, suit or other proceeding, whether brought in the name of Fannie Mae or
otherwise, against Indemnitee, for which indemnification is not prohibited under
Sections 2(a)-(c) above and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings in which Indemnitee may be or may have been involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of Fannie Mae, or is or was serving, at the request of Fannie
Mae, as a director, officer, employee or agent or fiduciary of any other entity,
including, but not limited to, another corporation, partnership, joint venture
or trust, or by reason of anything done or not done by Indemnitee in any such
capacity, whether or not Indemnitee is serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.
19.    Other Provisions.
(a)    This Agreement shall be interpreted and enforced in accordance with the
laws of Delaware.
(b)    This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same


7

--------------------------------------------------------------------------------





Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced as evidence of the existence of
this Agreement.
(c)    This Agreement shall not be deemed an employment contract between Fannie
Mae and any Indemnitee who is an officer of Fannie Mae, and, if Indemnitee is an
officer of Fannie Mae, Indemnitee specifically acknowledges that Indemnitee may
be discharged at any time for any reason, with or without cause, and with or
without severance compensation, except as may be otherwise provided in a
separate written contract between Indemnitee and Fannie Mae.
(d)    Upon a payment to Indemnitee under this Agreement, Fannie Mae shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for Fannie Mae to bring suit to enforce such rights.
(e)    No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
(f)    Nothing in this Agreement shall be construed to permit indemnification
expressly prohibited by 12 U.S.C. 4636.
(g)    Notwithstanding any provision to the contrary in this Agreement,
indemnification for actions instituted by the FHFA will be governed by the
standards set forth in FHFA’s final rule on Indemnification Payments, 12 CFR
1231.
(h)    Nothing in this Agreement is intended to, or shall be construed to,
create in any way any liability or obligation on the part of the United States
or any department or agency thereof under or in any provision of this Agreement,
it being the intention of Fannie Mae and Indemnitee that the obligations
undertaken by Fannie Mae hereunder are the sole and exclusive responsibility of
Fannie Mae.
(i)    In the event conservatorship is terminated, this Agreement shall remain
in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.


FANNIE MAE:                        INDEMNITEE:
By ______________________________            ______________________________
__________, Chairman of the Board                [insert Indemnitee Name]
            
______________________________            ______________________________    Date                                Date




8

--------------------------------------------------------------------------------






EXHIBIT 1
THE FOLLOWING IS PROVIDED FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT
CONSTITUTE LEGAL ADVICE




Delaware General Corporation Law
Title 8, § 145


§ 145. Indemnification of officers, directors, employees and agents; insurance


(a) A corporation shall have power to indemnify any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the corporation) by
reason of the fact that the person is or was a director, officer, employee or
agent of the corporation, or is or was serving at the request of the corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by the person in connection with such action, suit or proceeding if the
person acted in good faith and in a manner the person reasonably believed to be
in or not opposed to the best interests of the corporation, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe the
person’s conduct was unlawful. The termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the person did
not act in good faith and in a manner which the person reasonably believed to be
in or not opposed to the best interests of the corporation, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that the
person’s conduct was unlawful.


(b) A corporation shall have power to indemnify any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action or suit by or in the right of the corporation to procure a judgment in
its favor by reason of the fact that the person is or was a director, officer,
employee or agent of the corporation, or is or was serving at the request of the
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise against expenses
(including attorneys’ fees) actually and reasonably incurred by the person in
connection with the defense or settlement of such action or suit if the person
acted in good faith and in a manner the person reasonably believed to be in or
not opposed to the best interests of the corporation and except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the corporation
unless and only to the extent that the Court of Chancery or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery or such other court shall deem proper.


(c) To the extent that a present or former director or officer of a corporation
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsections (a) and (b) of this section, or in defense
of any claim, issue or matter therein, such person shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by such
person in connection therewith.


(d) Any indemnification under subsections (a) and (b) of this section (unless
ordered by a court) shall be made by the corporation only as authorized in the
specific case upon a determination that indemnification


1

--------------------------------------------------------------------------------





of the present or former director, officer, employee or agent is proper in the
circumstances because the person has met the applicable standard of conduct set
forth in subsections (a) and (b) of this section. Such determination shall be
made, with respect to a person who is a director or officer of the corporation
at the time of such determination:


(1) By a majority vote of the directors who are not parties to such action, suit
or proceeding, even though less than a quorum; or


(2) By a committee of such directors designated by majority vote of such
directors, even though less than a quorum; or


(3) If there are no such directors, or if such directors so direct, by
independent legal counsel in a written opinion; or


(4) By the stockholders.


(e) Expenses (including attorneys’ fees) incurred by an officer or director of
the corporation in defending any civil, criminal, administrative or
investigative action, suit or proceeding may be paid by the corporation in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such director or officer to repay such
amount if it shall ultimately be determined that such person is not entitled to
be indemnified by the corporation as authorized in this section. Such expenses
(including attorneys’ fees) incurred by former directors and officers or other
employees and agents of the corporation or by persons serving at the request of
the corporation as directors, officers, employees or agents of another
corporation, partnership, joint venture, trust or other enterprise may be so
paid upon such terms and conditions, if any, as the corporation deems
appropriate.


(f) The indemnification and advancement of expenses provided by, or granted
pursuant to, the other subsections of this section shall not be deemed exclusive
of any other rights to which those seeking indemnification or advancement of
expenses may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in such person’s
official capacity and as to action in another capacity while holding such
office. A right to indemnification or to advancement of expenses arising under a
provision of the certificate of incorporation or a bylaw shall not be eliminated
or impaired by an amendment to the certificate of incorporation or the bylaws
after the occurrence of the act or omission that is the subject of the civil,
criminal, administrative or investigative action, suit or proceeding for which
indemnification or advancement of expenses is sought, unless the provision in
effect at the time of such act or omission explicitly authorizes such
elimination or impairment after such action or omission has occurred.


(g) A corporation shall have power to purchase and maintain insurance on behalf
of any person who is or was a director, officer, employee or agent of the
corporation, or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against such
person and incurred by such person in any such capacity, or arising out of such
person’s status as such, whether or not the corporation would have the power to
indemnify such person against such liability under this section.


(h) For purposes of this section, references to “the corporation” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of


2

--------------------------------------------------------------------------------





such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
shall stand in the same position under this section with respect to the
resulting or surviving corporation as such person would have with respect to
such constituent corporation if its separate existence had continued.


(i) For purposes of this section, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; and
references to “serving at the request of the corporation” shall include any
service as a director, officer, employee or agent of the corporation which
imposes duties on, or involves services by, such director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the corporation” as referred to in this
section.


(j) The indemnification and advancement of expenses provided by, or granted
pursuant to, this section shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director, officer,
employee or agent and shall inure to the benefit of the heirs, executors and
administrators of such a person.


(k) The Court of Chancery is hereby vested with exclusive jurisdiction to hear
and determine all actions for advancement of expenses or indemnification brought
under this section or under any bylaw, agreement, vote of stockholders or
disinterested directors, or otherwise. The Court of Chancery may summarily
determine a corporation’s obligation to advance expenses (including attorneys’
fees).


History
8 Del. C. 1953, § 145; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 6; 57 Del.
Laws, c. 421, § 2; 59 Del. Laws, c. 437, § 7; 63 Del. Laws, c. 25, § 1; 64 Del.
Laws, c. 112, § 7; 65 Del. Laws, c. 289, §§ 3-6; 67 Del. Laws, c. 376, § 3; 69
Del. Laws, c. 261, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 120, §§
3-11; 77 Del. Laws, c. 14, § 3; 77 Del. Laws, c. 290, §§ 5, 6; 78 Del. Laws, c.
96, § 6.


3

--------------------------------------------------------------------------------






EXHIBIT 2


UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES




I, ___________________________________________________, agree to reimburse
Federal National Mortgage Association (“Fannie Mae”) for all expenses advanced
by Fannie Mae for my defense in any administrative, civil or criminal action,
suit, proceeding or investigation, in the event, and to the extent that it shall
ultimately be determined that I am not entitled to be indemnified by Fannie Mae
for such expenses.




Signature _____________________________


Printed Name __________________________


Office _______________________________










STATE OF                     )
) ss.
CITY OR COUNTY OF             )




Before me _______________________________________, on this day personally
appeared _________________________, known to me to be the person whose name is
subscribed to the foregoing instrument, and who, after being duly sworn, stated
that the contents of said instrument is to the best of his/her knowledge and
belief true and correct and who acknowledged that he/she executed the same for
the purpose and consideration therein expressed.


GIVEN under my hand and official seal at ---------------______________________,
this _______ day of ______________, 20____.


________________________________
Notary Public


My commission expires:








1